Citation Nr: 1013091	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-39 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from February 1960 to January 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a psychiatric 
disorder.  In April 2009, the Veteran identified additional 
VA records and asked that the records be obtained. 

Under the duty to assist, VA will make as many requests as 
are necessary to obtain  relevant VA records unless the 
records sought do not exist or that further efforts to 
obtain the records would be futile.  38 C.F.R. § 
3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the San 
Antonio VA facility.  If the records 
sought do not exist or that further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).  








2.  After the requested development is 
completed, adjudicate the claim.  If 
the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


